 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer St.
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     dakolkoski@wolfewyman.com
 5
     Attorneys for Plaintiff
 6   DITECH FINANCIAL LLC

 7                                   UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   DITECH FINANCIAL LLC,                                  CASE NO. 2:16-cv-02287-APG-NJK

10                     Plaintiff,

11     v.                                                   STIPULATION AND ORDER TO EXTEND
                                                            TIME TO FILE OPPOSITIONS
12   RESOURCES GROUP, LLC, as trustee of the
     THOMPSON DRIVE TRUST; GRAPEVINE                        (FIRST REQUEST)
13   VILLAS HOMEOWNERS’ ASSOCIATION,

14                     Defendants.

15
                 Pursuant to LR 6-1(b), DITECH FINANCIAL LLC (formerly known as Green Tree
16
     Servicing LLC ( “Ditech”), Grapevine Villas Homeowners’ Association (“HOA”), and Resources
17
     Group LLC, as trustee of the Thompson Drive Trust (“Resources Group”), by and through their
18
     attorneys, hereby stipulate and agree that the parties shall be granted a two week extension to
19
     respond to Ditech’s Motion for Summary Judgment Regarding Tender (ECF No.67) and Resource
20
     Group, LLC’s Motion for Summary Judgment (ECF No. 66) which is currently due on May 10,
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
                                                       1
     3339553.1
 1   2019. Good cause exists to extend the deadline for the parties file their oppositions on May 24,

 2   2019. This stipulated extension is not submitted for any improper purpose or delay.

 3               IT IS SO STIPULATED.

 4   DATED: April 30, 2019                    WOLFE & WYMAN LLP

 5

 6                                            By: /s/ Danielle A. Kolkoski
                                                     DANIELLE A. KOLKOSKI, ESQ.
 7                                                   Nevada Bar No. 8506
                                                     6757 Spencer Street
 8                                                   Las Vegas, NV 89119
 9                                                   Attorneys for Plaintiffs
                                                     DITECH FINANCIAL LLC and
10                                                   FEDERAL NATIONAL MORTGAGE ASSOCIATION
     DATED: April 30, 2019                    LEACH KERN GRUCHOW ANDERSON SONG
11

12
                                              By: /s/ T. Chase Pittsenbarger
13                                                   T. CHASE PITTSENBARGER, ESQ.
                                                     Nevada Bar No. 13740
14                                                   2525 Box Canyon Drive
15                                                   Las Vegas, NV 89128
                                                     Attorneys for Defendant
16                                                   GRAPEVINE VILLAS HOMEOWNERS’
                                                     ASSOCIATION
17   DATED: April 30, 2019                    LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
18

19                                            By: /s/ Michael F. Bohn
                                                     MICHAEL F. BOHN, ESQ.
20                                                   Nevada Bar No. 1641
                                                     2260 Corporate Circle, Suite 480
21
                                                     Henderson, NV 89074
22                                                   Attorneys For Defendant
                                                     Resources Group, LLC As Trustee Of
23                                                   The Thompson Drive Trust
24               IT IS SO ORDERED.
25   DATED: ___________________________
26
27                                        __________________________________________
                                          UNITED STATES DISTRICT JUDGE
28
                                          Dated: May 1, 2019.
                                                       2
     3339553.1
